NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ROGELIO RAMIREZ-GARCIA;                          No. 08-70650
MARGARITA AVALOS-GARCIA,
                                                 Agency Nos. A095-407-975
               Petitioners,                                  A095-407-976

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rogelio Ramirez-Garcia and Margarita Avalos-Garcia, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toufighi v. Mukasey, 538 F. 3d 988, 992 (9th Cir. 2008). We deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because it was filed approximately one year and nine months

after the BIA’s final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i)(motion to

reopen must be filed within ninety days of final order of removal).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70650